The opinion of the court was delivered by
Nicholls, C. J.
The plaintiff seeks to have certain land belonging, to the defendant, Mrs. Hinds, expropriated.
In its petition it alleged that it was a railroad corporation building a railroad from Shreveport to Ooushatta; that its line was located, and that the work of building was going actively on all along the line. That its line, as located and in process of construe--; *782tion, runs in a southeasterly direction through Mrs. Hinds’ land, as would appear by the plan and map annexed to its petition. That said route and right of way, as shown by said map, takes a strip one hundred feet in width and amounts to twenty-four and forty-six hundredths acres of land. That said land was necessary to it and it had been unable to agree with the owner as to the price, etc., and that it had legally tendered five hundred dollars to the defendant, which was refused.
The prayer was that on final hearing there be judgment adjudging the land aforesaid to plaintiff upon payment to the owner of ¿11 legal damages she may sustain in co'nsquence of the expropriation.
The defendants answered, pleading first the general issue. Further answering, defendants averred that if plaintiff had the legal right to expropriate the land through the plantation as claimed, then the land so taken and expropriated was worth the sum of one hundred dollars per acre, or the sum of twenty-four hundred and forty dollars for twenty-four 46-100 acres sought to be expropriated.
That in addition to the actual land taken as above set forth, the location and construction of said railroad through her plantation would cause great damage to her property by dividing the plantation into two parts, severing one from the other by the track and embankment of the road, thus rendering the plantation inconvenient and difficult to cultivate by rendering the different portions of the same inaccessible and inconvenient to cross from one side of said railway track to the other in the usual and necessary cultivation and conduct of said plantation, by rendering it necessary to build additional fences and to keep the same in repair; by cutting off small portions of land and rendering the same difficult and unprofitable to cultivate; by interfering with and obstructing the natural and artificial drainage of said plantation; by making a pub - lie thoroughfare through said place for the section hands and other employees of said company, and tramps and thieves, who were calculated to disturb and disorganize the labor on said plantation, and cause great loss of time of laborers in stopping to gaze at the passing trains and others passing to and fro on said road; by loss from running away of teams by becoming frightened by passing trains; by clearing away the debris thrown out by said company from the right of way, and by depreciating the value of her property in various ways not specially set forth, but all of which would greatly damage the property.
*783That in addition to the value of the land expropriated defendant would be damaged, as above set forth, five thousand five hundred dollars, to-wit:
For inconvenience and inaccessibility in cultivation and coming back and
forth...............................................................................................$3,500 00
For four miles of fencing- and keeping same in repair...................................... 750 00
Eor loss of time by laborers, frightening stock, etc....................................... 1,000 00
For cleaning away the debris from right of way.............................................. 100 00
For damage to drainage, etc., and loss of small strips of land....................... 1,150 00
Making a total of sis thousand five hundred dollars...............................$6,500 00
Defendants prayed in the event of the courts rendering judgment in favor of the plaintiff for the expropriation of the land as prayed for, then at the same time there be judgment in favor of defendant for the sum of twenty-four hundred and forty dollars for the actual value of the land, and the further sum of six thousand five hundred dollars as damages as set forth, and for general relief.
The jury returned as their verdict that “ they found in favor of the plaintiff for the right ok way and in favor of the defendant for the sum of two thousand dollars as value of the property taken, and fifteen hundred dollars as damages in addition to the above amount, making a total in favor of the defendant of thirty-five hundred dollars.”
Plaintiff moved for a new trial, but the court overruled the same, and rendered judgment in favor of the plaintiff, against the defendant “ expropriating the land described in the petition and map attached to the same.” It is further ordered, adjudged and decreed that defendant have and recover of plaintiff the sum of two thousand dollars — value of land, and fifteen hundred dollars damages, with legal interest from date of judgment, and decreed that upon payment of said amount to the defendant according to law, the right, title and interest of the defendant in said described land and right of way should vest in the plaintiff.”
Plaintiff appealed. Defendant answered the appeal praying that the judgment be amended, and amended in favor of appellee, by limiting the title of appellant to a right of way for the period of its corporate life, and by- increasing the amount allowed as damages to five thousand dollars.
Opinion.
The plaintiff in this suit prayed for a right of way over the plantation of the defendant. The latter in her answer asked judgment against plaintiff, for an amount fixed by her as being the value of *784the land, and for an additional amount as for damages. The jury rendered a verdict “ in favor of the plaintiff for the right of way as claimed and in favor of the defendant for the sum of two thousand dollars, as the value of the property taken, and fifteen hundred dollars as damages in addition to the above amount, making a total in favor of the defendant of thirty-five hundred dollars.”
The District Oourt adjudged that plaintiff have judgment expropriating the land described in the petition and map attached to same (describing it), and that defendant have judgment against plaintiff for the sum of two thousand four hundred dollars, value of land, and fifteen hundred dollars damages with interest. Plaintiff appealed, and defendant on appeal moved that the judgment be amended by limiting plaintiff’s title to a right of way, and restricting it as to time to the period of the corporate life of the plaintiff, and increasing the amount of damages to five thousand dollars.
We do not understand plaintiff to seek for more than a “ right of way,” nor the verdict of the jury nor the judgment of the court as intending to convey any greater right than a right of way, and it is evident- that it is not entitled to a judgment, decreeing to it the ownership of the property itself. Railway Co. vs. Gay, 32 An. 471; (Telegraph Co. vs. Railroad Co.), 49 An. 1278. We will, however, place that matter beyond controversy by our decree — we can not, however, limit the right of way to the period of the corporate life of the plaintiff. The right once granted to the corporation, it becomes part of its property, and necessary to the continued exercise of its franchise.
The property of the plaintiff may be seized, sold or disposed of in various ways, and it is not lost by the death of the company. Non constat the road will belong to the present company at the expiration of its charter. Art. 2632 of the Oivil Code orders in the matter of expropriation proceedings, that upon the filing of plaintiff’s petition asking for expropriation of property, that a jury shall be drawn, and that said jury shall, by a verdict in which at least three-fourths of their number shall concur, determine after hearing what is the value of the land described in th.e petition, with its improvements, and what damages, if any, the owner would sustain in addition to the loss of the land by its expropriation; while the next article (Art. 2633) directs that “in estimatiug the value of the property to be expropriated, the basis of assessment shall be the true value which the *785land possessed before the contemplated improvement was proposed, and without deducting therefrom any amount for the benefit derived by the owner from the contemplated improvement or work.”
It will be seen that the question of the value of the land to be taken is distinct and separate from the question of damages, though both are ordered to'be made the subject of examination and decision by the jury. N. O. Pacific Railroad Co. vs. Murrell, 34 An. 537.
The law is perfectly plain when it says that the mere value itself of the land to be taken is to be fixed independently of the the particular improvement contemplated, and without reference to it one way or the other. Under that provision of the law, we do not understand it to be proper for counsel of the land owner, in examining witnesses on that particular branch of the case, to call.their attention to the particular direction which the right of way, when granted, is to run upon the plantation — to direct their notice to the fact that it would cut the property in two, that it would interfere with the drainage and cultivation of the crops, that it would cause great inconvenience in varieus ways to the owners; and, having done so, then to ask them what, in their opinion, a small strip of land of one hundred feet or so, running through a plantation, would be wqpth.
Questions of that character would be perfectly legitimate asked in connection with the establishment of the damages to which the owner would, by reason of a strip of land so running, be entitled, but they confuse the witnesses and render the estimates so made by them as to the value of the land itself of little force, by their blending damages and inconveniences with value, in attempting to fix value. The examination of defendant’s witnesses was almost entirely conducted upon this improper line. We are satisfied from an examination of the testimony of the witnesses in the case, that the value of the land itself was at most forty dollars per acre, for cleared land, and twenty dollars per acre (round) for timbered land and land with deadened timber upon it. That is, that that is the amount for which it would be sold at private sale as forming part and parcel of defendant’s plantation without reference to its being taken for a railroad, or for railroad purposes. We fix the value of the land at seven hundred and fifty dollars.
We find the testimony on the subject of .the damages claimed exceedingly general, and the damages claimed are, in some respects, *786remote and conjectural. We think that one thousand dollars will fully cover all damages likely to result from granting plaintiff the right of way asked.
Eor the reasons herein assigned, it is ordered, adjudged and decreed that the judgment appealed from be amended by ordering and decreeing to the plaintiff a right of way as prayed for by it and adjudged by the District Court, to vest in the plaintiff upon payment to the defendant of the sum of seventeen hundred and fifty dollars, and as so amended the said judgment be and the same is hereby affirmed. Costs of appeal to be paid by the appellee.